DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.


Status of Claims
Claims 1-4, 9, 15-21, 24, 27, and 29-31 are pending in this application.
Cancellation of claims 22, 23, and 28 is acknowledged.
The Examiner notes the response filed 10 May 2022 presents claims 25 and 26 with the status identifier “Withdrawn”.  However, claims 25 and 26 were previously canceled in the response filed 21 October 2021.  Note a claim canceled by amendment (deleted in its entirety) may be reinstated only by a subsequent amendment present the claim as a new claim with a new claim number.  37 CFR 1.121(c)(5).  See MPEP §714.
In the interest of compact prosecution, claims 25 and 26 will be treated as canceled, since the indication of claims 25 and 26 as “Withdrawn” appears to be a bona fide error.  However, Applicant is required to present a new claim set with the next response, indicating claims 25 and 26 as “Cancelled”.  If Applicant wishes to reinstate the subject matter of claims 25 and 26, Applicant may do so by presenting new claims, with new claim numbers, containing the subject matter of canceled claims 25 and 26.  Note, however, that should the subject matter of canceled claims 25 and 26 be presented in new claims, those new claims would be withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a nonelected invention (e.g., see Applicant’s Response filed 07 April 2021, and page 2 of Office action mailed 21 June 2021).

Claims 1-4, 9, 15-21, 24, 27, and 29-31 are examined.


Claim Interpretation
Independent claim 1 recites, “R-phenylephrine hydrochloride with a chiral purity of at least 95% enantiomeric excess (ee) as determined by chiral column chromatography” (emphasis added).  The phrase “as determined by chiral column chromatography” is interpreted to be descriptive of the recited product in claim 1, i.e., “as determined by chiral column chromatography” describes by what process the “95% enantiomeric excess (ee)” is measured, and is thus descriptive of the property of “enantiomeric excess” recited in the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 15-21, 24, 27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 as amended recites, “the composition comprising R-phenylephrine hydrochloride having an initial chiral purity of at least 95% enantiomeric excess (ee) as determined by chiral column chromatography and an aqueous buffer” (claim 1 as amended).  The term “initial” is indefinite because the term implies a relative point in time; however, this point in time which is not specified (e.g., “initial” prior to adding to the composition, prior to storage, prior to administration, etc.).  Therefore, the metes and bounds of the claim are unclear.
For purposes of examination, the claims shall be construed wherein “initial” refers to some point in time prior to administration, since the claim also refers to a chiral purity “when administered to the pupil of the subject”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 10 May 2022:
Claims 1-4, 9, 15, 18-21, 24, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Altaire (Altafrin 2.5% package label, Rev. 08/05, cited by Applicant in IDS filed 07 April 2021) and Alvizo et al. (“Alvizo”, US 2012/0149073, cited by Applicant in IDS filed 07 April 2021).
Regarding claims 1, 3, 4, 9, and 29, Altaire teaches a phenylephrine hydrochloride ophthalmic solution (USP) containing 2.5% altafrin (phenylephrine), 15 ml.  While Altaire teaches an ophthalmic solution of phenylephrine (i.e., to be used for application to the eye), Altaire does not specify the use is for pupil dilation, and does not specifically teach the R-enantiomer of phenylephrine or a chiral purity (i.e., enantiomeric excess) of at least 95% (claim 1), 99% (claim 3), or 99.5% (claim 4).
Alvizo is in the field of phenylephrine preparations (e.g., title) and teaches (R)-phenylephrine is used as a pupil dilator (paragraph [0003]).  Enantiomeric amounts of at least 99% (R)-phenylephrine may be produced (paragraph [0110]); this lies within or overlaps the ranges instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Altaire and Alvizo and use (R)-phenylephrine in chiral amounts of at least 99% in the composition of Altaire; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the (R)-enantiomer of phenylephrine is already known to be active for ophthalmic use for pupil dilation, in chiral amounts of at least 99%, as taught by Alvizo.  
Regarding limitations of pH (claims 1 as amended, claim 29), Altaire teaches the pH may be adjusted to a range of 4.0 to 7.5.  This range encompasses that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to adjust the pH of the composition of Altaire to a pH which overlaps those instantly claimed (i.e., a pH of 6.0 to 6.7, or a pH of 6.0 to 6.4) with a reasonable expectation of success, since Altaire already teaches adjusting to a pH which encompasses those ranges. 
Regarding the limitation “as determined by chiral column chromatography” (claim 1) and limitations directed to the process of chiral column chromatography (claims 19-21, 24), and the measurements chiral purity at relative points in time (claim 1; see interpretation at paragraph 9, above), Alvizo does not specifically teach the measuring process used to determine the enantiomeric purity (enantiomeric excess, ee) of the (R)-phenylephrine, or the relative point in time at which the chiral purity is determined (i.e., prior to being administered vs. when administered).  However, since Alvizo teaches the identical compound (i.e., (R)-phenylephrine) and the same property of at least 95% enantiomeric purity, one skilled in the art would reasonably expect the (R)-phenylephrine to also possess the same properties “as measured by chiral column chromatography” at the referenced relative points in time, absent objective evidence otherwise.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). See MPEP 2112 V; 2183. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith."  See MPEP 2113.  
 Regarding the properties wherein the pupil attains maximal dilation within about 15 minutes of administration (claim 2) and wherein the pupil remains dilated for about 4 hours (claim 15), it is noted that, since the method of the combined prior art comprises the same compound having the same chiral purity and administered for the same use, the properties would be expected to result, absent evident to the contrary.
Regarding limitations of buffer (claims 18 and 27 as amended), Altaire teaches sodium phosphate monobasic, sodium phosphate dibasic, and boric acid are present.
Regarding claim 31, the label of Altaire includes instructions to store the solution in a refrigerator at 2-8 degrees C.  

Claims 1-4, 9, 15, 16, 18-21, 24, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Altaire and Alvizo as applied to claims 1-4, 9, 15, 18-21, 24, 27, 29, and 31 above, and further in view of Akorn (“Phenylephrine Hydrochloride Ophthalmic Solution, USP 2.5%(10%) – Sterile”, Rev. 07/11, previously cited).
The inventions of Altaire and Alvizo are delineated above (see paragraph 10, above).
Specifically regarding claims 16 and 30 (and more generally regarding the remaining claims), Altaire and Alvizo do not specifically teach administering the solution to a subject having uveitis (claim 16), and do not specifically teach a solution having 10% phenylephrine (claim 30).
Akorn is in the same field of phenylephrine ophthalmic solution, and teaches phenylephrine hydrochloride ophthalmic solution of 2.5% or 10% is recommended as a vasoconstrictor, decongestant, and mydriatic in a variety of ophthalmic conditions and procedures; some of its uses are for pupillary dilation in uveitis (e.g., see pages 2 and 4, 1st column).  A buffer such as sodium phosphate dibasic or sodium phosphate monobasic may be added to adjust the pH to 4.0 to 7.5 (id.).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Akorn with Altaire and Alvizo to select a subject having uveitis (claim 16) and/or a 10% solution of phenylephrine (claim 30); thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Akorn teaches ophthalmic solutions having the same active ingredient (phenylephrine) and buffered to the same pH is already known to useful at either 2.5% or 10%, and is also already known to be suitable for pupillary dilation in uveitis.  Therefore, it would be within the purview of the ordinarily skilled artisan to use either concentration of phenylephrine, and/or use the solution in subjects with uveitis, with a reasonable expectation of success.
Regarding limitation of pH (claim 30), Altaire teaches the pH may be adjusted to a range of 4.0 to 7.5.  This range encompasses that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to adjust the pH of the composition of Altaire to a pH which overlaps that instantly claimed (i.e., a pH of 6.4 to 6.7) with a reasonable expectation of success, since Altaire already teaches adjusting to a pH which encompasses this range.

Claims 1-4, 9, 15-21, 24, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Altaire and Alvizo in view of Akorn as applied to claims 1-4, 9, 15, 16, 18-21, 24, 27, and 29-31 above, and further in view of Zaczek et al. (“Zaczek”, Acta. Ophthalmol. Scand. 78(5): 516-551, 2000, cited by Applicant in IDS filed 07 April 2021).
The inventions of Altaire, Alvizo, and Akorn are delineated above (see paragraphs 10 and 11, above).  
Specifically regarding claim 17 (and more generally regarding the remaining claims), while Akorn teaches use of phenylephrine hydrochloride for pupillary dilation in uveitis, Akorn does not specifically teach a type of uveitis recited in claim 17.
Zaczek teaches instillation of phenylephrine decreases the level of flare intensity and paralysis of the pupil in patients with iridocyclitis (a type of anterior uveitis), which seems to alleviate pain in those eyes (e.g., abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select patients with anterior uveitis for administration of the phenylephrine taught by the combined prior art; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Akorn already teaches its composition may be administered for pupillary dilation with uveitis, and administration to patients with iridocyclitis (a type of anterior uveitis) provides the benefits decreasing the level of flare intensity and paralysis of the pupil, which seems to alleviate pain in the eyes, as taught by Zaczek.


 Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.  
Applicant argues the feature wherein the composition has a pH of from about 6.0 to about 6.7 when stored prior to administration is not disclosed or suggested in the primary reference Altaire, which specifically states that he pH of the composition is “4.0 to 7.5”, or Akorn, which teaches the same pH range.  This argument is not persuasive because Altaire (and Akorn) teach a pH range (4.0-7.5) which encompasses all ranges instantly claimed (6.0-6.7, 6.0-6.3, and 6.4-6.7).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to adjust the pH of the composition of Altaire to any pH within its disclosed range, including a pH which overlaps those instantly claimed (i.e., a pH of 6.0 to 6.7, or a pH of 6.0 to 6.4) with a reasonable expectation of success, since Altaire already teaches adjusting to a pH which encompasses those ranges.  Therefore, the particular ranges claimed do not impart patentability to the claims, absent a showing of any criticality or unexpected results due to the particularly claimed ranges.  Applicant has not presented or pointed to any such evidence, and therefore the rejection is maintained.
Therefore, it is the Examiner’s position that the claims are rendered obvious.





Conclusion
No claims are allowed at this time.



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611